Citation Nr: 1524384	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, including coronary artery disease, coronary artery ectasia, and recurrent atrial fibrillation, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

These issues were previously presented to the Board in June 2014, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam, was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.
 
2.  The Veteran did not have chronic symptoms of Parkinson's disease or ischemic heart disease in service.  
 
3.  Symptoms of Parkinson's disease or ischemic heart disease were not continuous after service separation. 
 
4.  Ischemic heart disease and parkinson's disease did not manifest to a compensable degree within one year of separation from service.  
 
5.  Currently diagnoses of Parkinson's disease or ischemic heart disease are not related to an in-service injury, disease, or event.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease, including coronary artery disease, coronary artery ectasia, and recurrent atrial fibrillation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for Parkinson's disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of January and February 2012 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

While the Veteran has not been afforded a VA examination and/or opinion regarding the etiology of his Parkinson's disease and ischemic heart disease, the Board concludes such an examination or opinion is not necessary in the present case.  In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service, there was in fact no injury to or disease in service, and the Veteran's currently diagnosed Parkinson's disease and ischemic heart disease had their onset years after service separation, there is no duty to provide a VA medical examination.  The Board finds that the weight of the evidence also demonstrates no symptoms of those disorders in service and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).   

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service connection

The Veteran seeks service connection for ischemic heart disease and for Parkinson's disease.  Both disorders have been claimed as secondary to herbicide exposure during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).  

In the present case, the Veteran's service connection claims have been denied in part due to the lack of evidence of his service in Vietnam.  The Veteran's service personnel records confirm service in 1968 at an air base in the Philippines, but no service in Vietnam as defined by applicable laws and regulations.  The Veteran has asserted he was assigned to an air base at Tuy Hoa in Vietnam on a temporary duty (TDY) basis between July and December 1967.  Review of his service personnel records confirms he was assigned to Aerial Survey Team (AST) #3 of the 1370th Photo-Mapping Wing during this period, and was stationed in South America.  While AST #10 of the 1370th was, according to a June 2012 report received from Air Force Historical Research Agency, assigned to Tuy Hoa Air Base in Vietnam, the Veteran was not assigned to that AST during this period.  His DD-214 and other pertinent service records are likewise negative for the receipt of any award, decoration, or other indication of service in Vietnam.  Likewise, a January 2012 response from the National Personnel Records Center indicated there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  As noted above, a review of the Veteran's service personnel records does not reflect any orders or other records indicating any period of duty in the Republic of Vietnam.  

The Veteran has also submitted color photographs purportedly showing him in Vietnam during service.  These photos, in and of themselves, show the Veteran in various tropical locales of unknown location, and do not constitute objective evidence of service in Vietnam.  

Overall, there is no objective evidence establishing the Veteran's contention of service in Vietnam.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Rather, those statements must be weighed against other evidence of record, including lack of documentary evidence of the incident.  

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will consider direct entitlement to service connection for the claimed disorders.  

Upon review of the service treatment records, the Veteran did not have chronic symptoms of Parkinson's disease or any type of cardiovascular disorder in service.  The service treatment records are negative for treatment, diagnoses, or complaints of any disease or injury relating to Parkinson's disease or a cardiovascular disorder.  The August 1969 examination conducted in connection with the Veteran's separation from service described the heart and vascular system and neurological system as normal. 

Symptoms of Parkinson's disease or a cardiovascular disorder were also not continuous after service separation.  The evidence of record does not show, and the Veteran himself has not contended, that he has had symptoms, treatment, or a diagnosis of Parkinson's disease prior to late 2000s, approximately 40 years after separation from service.  With regard to a cardiovascular disorder, the Veteran was first diagnosed with atrial fibrillation in 1989, approximately 20 years after service separation.  Thus, the evidence of record does not show, and the Veteran himself has not contended, that he has had symptoms, treatment, or a diagnosis of a cardiovascular disorder prior to 1989 or Parkinson's disease prior to approximately 2011.  

Additionally, where certain chronic diseases, including ischemic heart disease and paralysis agitans (aka Parkinson's disease), become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307 . 3.309(a).  The weight of the evidence does not demonstrate that the Veteran was diagnosed with ischemic heart disease or Parkinson's disease to a compensable degree within one year of separation from service, nor is the Veteran competent to provide such evidence of a diagnoses, because he is a lay person.  Rather, as noted above, the evidence of record indicates that he was diagnosed with a cardiovascular disorder in 1989, approximately 20 years after service and with Parkinson's in 2011, approximately 42 years after service.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Finally, the Board finds that weight of the evidence demonstrates that currently diagnosed Parkinson's disease and ischemic heart disease are not related to an in-service injury, disease, or event.  As noted above there is no indication of symptoms during service or evidence suggesting the onset of either condition was during service.  The only evidence suggesting any nexus to service are the Veteran's statements asserting a nexus between his current disabilities and exposure to herbicides during service.  While the Board finds that he is competent to report the onset and symptoms of his disorders, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of such complex medical disabilities as diabetes and heart disease, diseases which have many different potential causes and require testing to determine a diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He has also not stated he is reporting the statements of a competent expert, and his lay assertions have not later been verified by a competent expert.  

For the reasons discussed above, the Board finds that service connection for Parkinson's disease or ischemic heart disease are not warranted on either a direct or presumptive basis.  Because a preponderance of the evidence is against findings of in-service herbicide exposure, chronic or continuous symptoms of Parkinson's disease or ischemic heart disease since service, and relationship of current disability to service, the claim must be denied, and there is not reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.  


ORDER

Service connection for ischemic heart disease, including coronary artery disease, coronary artery ectasia, and recurrent atrial fibrillation, is denied.  

Service connection for Parkinson's disease is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


